BkogdeN, J.,
dissenting: The uncontroverted, and, therefore, admitted facts disclose that on 5 July, 1933, the respondent was tried by a court of competent jurisdiction of Virginia for the desertion and abandonment of his wife, in an action entitled Commonwealth v. Fred J. Guerin. The-judgment rendered declares that “the court . . . being of opinion that the defendant has not deserted and abandoned his wife, doth order1 that he be required to furnish a suitable home of his choice for his said *827wife and support her to the best of his ability and station in life in his said home,” etc. After said judgment was rendered the defendant immediately left Virginia, on the same day and returned to his home in North Carolina. It is neither alleged nor contended that he has ever been in the State of Virginia since said date and since his acquittal.
Consequently, the question of law presented by the record is as follows: Does an acquittal of a defendant by a court of competent jurisdiction of the demanding state, of the very crime charged in an extradition proceeding and on the very day the crime is alleged therein to have been committed; constitute fleeing the justice or evading the process and punishment of the demanding state? The problem may be otherwise stated as follows: Is presence in the courts of the demanding state on the date the crime is committed to answer and defend the very crime alleged, resulting in acquittal; “such presence in the demanding state” as to warrant extradition for the identical crime upon a subsequent warrant?
The decision in this case rests exclusively upon the formula “presence in the demanding state at the time the crime is alleged to have been committed.” While all of us doubtless worship the formulas of the law and bow down before them, nevertheless, it seems to me that such formulas ought to yield to admitted facts and qualifying circumstances; otherwise we ducktrack words without reference to practical situations.